Citation Nr: 1447220	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-46 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from October 1961 to October 1970, to include service in the Republic of Vietnam.  The Veteran died on September [redacted], 1994, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The matter was thereafter transferred to the jurisdiction of the RO in Wilmington, Delaware.

In September 2012, the appellant testified before the undersigned at a Board hearing, and a transcript of the hearing is of record.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service connection for the cause of the Veteran's death was denied by a February 2005 rating decision.  The appellant filed a timely Notice of Disagreement, and the RO issued a Statement of the Case, but a timely substantive appeal was not filed.

2.  The evidence received since the February 2005 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.

CONCLUSION OF LAW

New and material evidence having been submitted, the claim for entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim of entitlement to service connection for the cause of the Veteran's death was last denied by a February 2005 rating decision on the grounds that the Veteran did not have a diagnosis of type II diabetes mellitus, which the appellant was arguing was a contributory cause of his death.  At the time of the February 2005 rating decision, the evidence of record consisted of the Veteran's service and private treatment records.  The appellant filed a Notice of Disagreement with this decision, and the RO issued a Statement of the Case in May 2007.  In September 2007, the Veteran filed an untimely substantive appeal.  See 38 C.F.R. § 20.302(b)(1) (2013).  Therefore, the February 2005 rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013). 

In February 2008, the appellant filed a request to reopen her previously denied claim of entitlement to service connection for the cause of the Veteran's death.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

The Veteran served in Vietnam, and is therefore presumed to have been exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013).  If a veteran was exposed to a herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).

Since the February 2005 rating decision, VA amended its regulation regarding presumptive herbicide-related disabilities.  Id.  Effective August 31, 2010, VA added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent.  See 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).  The amendment applies to claims received by VA on or after August 31, 2010, or claims pending before VA at that time.

The Veteran's death certificate notes that he died on September [redacted], 1994 from bowel ischemia - infarction with multiple system organ failure due to antecedent renal failure.  There is also significant evidence from the Veteran's terminal medical records that he had a history of coronary artery disease, and complained of chest pain and discomfort during his stay at the hospital immediately prior to his death.

The appellant filed her claim in February 2008, and the appeal was pending before VA at the time this amendment became effective.

To establish entitlement to service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred or aggravated in service either caused or contributed to cause death.  Service-connected disabilities involving active processes affecting vital organs should be carefully considered as contributory causes of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2013).

Since the last final denial of this claim, VA has newly amended 38 C.F.R. § 3.309(e) to include ischemic heart disease.  As the Veteran's terminal records note that he had difficulties with coronary artery disease and complained of chest pain prior to death, this amendment is material insofar as it relates to a previously unestablished fact necessary to substantiate the claim.  This new and material evidence also triggers VA's duty to assist; here, it includes obtaining a VA medical opinion.  The additional evidence being both new and material, the claim for entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for the cause of the Veteran's death is reopened; the appeal is allowed, to this extent only.

REMAND

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred or aggravated in service either caused or contributed to cause death.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. § 3.312 (2013).

Service-connected disabilities involving active processes affecting vital organs should be carefully considered as contributory causes of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

Consideration must also be given to whether there is a reasonable basis that a service-connected disability had a material influence in accelerating death, even though the primary cause of death was so overwhelming that eventual death was anticipated irrespective of any coexisting disabilities.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

The Veteran's death certificate notes that he died on September [redacted], 1994 from bowel ischemia - infarction with multiple system organ failure due to antecedent renal failure.  There is also significant evidence from the Veteran's terminal medical records that he had a history of coronary artery disease, and complained of chest pain and discomfort during his stay at the hospital immediately prior to his death.

As such, a VA opinion as to whether the Veteran's coronary artery disease contributed to his death is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with VCAA notice that satisfies the requirements set forth in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Specifically, the notice must include a statement of the conditions for which the Veteran was service-connected at the time of his death (i.e., no conditions).

2.  Forward the claims file (to include any evidence in the electronic record) to a specialist in cardiology.  After a full review of the claims file, the cardiologist is asked to opine as to the following questions:

(a.)  Is it at least as likely as not (i.e., at least a 50 percent chance or greater) that the Veteran's coronary artery disease (and/or any diagnosed cardiological disorder that can be classified as ischemic heart disease or related to coronary artery disease) contributed substantially or materially to cause his death, combined to cause his death, or aided or lent assistance to the production of his death?

(b.)  Is it at least as likely as not (i.e., at least a 50 percent chance or greater) that the Veteran's coronary artery disease (and/or any diagnosed cardiological disorder that can be classified as ischemic heart disease or related to coronary artery disease) caused debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of his bowel ischemia - infarction with multiple system organ failure due to antecedent renal failure?

(c.)  Is it at least as likely as not (i.e., at least a 50 percent chance or greater) that the Veteran's coronary artery disease (and/or any diagnosed cardiological disorder that can be classified as ischemic heart disease or related to coronary artery disease) had a material influence in accelerating death, even though the primary cause of death was so overwhelming that eventual death was anticipated irrespective of any coexisting disabilities?

Opinions should be provided based on a review of the medical evidence of record and sound medical principles.  A complete rationale must be provided for all opinions rendered.  If the cardiologist cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  Review the opinions to ensure that they are in complete compliance with the directives of this REMAND (to include ensuring that all questions have been adequately answered).  If the report is deficient in any manner, implement corrective procedures at once. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, provide the appellant with a Supplemental Statement of the Case and afford her a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. Krembs
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


